EXHIBIT FIRST AMENDMENT TO THE WASHINGTON TRUST COMPANY NONQUALIFIED DEFERRED COMPENSATION PLAN AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2008 A. WHEREAS, The Washington Trust Company (the “Company”) maintains The Washington Trust Company Nonqualified Deferred Compensation Plan, as amended and restated effective as of January 1, 2008 (the “Plan”), for the benefit of its eligible employees;and WHEREAS, the Company desires to amend the Plan; and WHEREAS, the Company has delegated this right to amend the Plan to the Compensation and Human Resources Committee of the Company; and WHEREAS, the Compensation and Human Resources Committee of the Company has authorized the following amendment to the Plan; NOW, THEREFORE, the Company hereby amends the Plan as follows: 1. Section 7.2(h) is hereby amended by deleting the reference to “September 15, 2008” and substituting in lieu thereof “March 14, 2009.” B. The effective date of this Amendment is September1, 2008. C. In all other respects said Plan is hereby confirmed IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its duly authorized officer this 16th day of September, 2008. THE WASHINGTON TRUST COMPANY OF WESTERLY /s/ John C. Warren John C. Warren Chairman and Chief Executive Officer
